Exhibit 10.2

 

AMENDMENT NUMBER 16 TO LOAN DOCUMENTS

 

This AMENDMENT NUMBER 16 TO LOAN DOCUMENTS (this “Sixteenth Amendment”) is
entered into as of August 31, 2010, by and among GVEC RESOURCE IV INC. (the
“Agent”), as Agent and as a Lender, PRIVATE EQUITY MANAGEMENT GROUP LLC, a
Delaware limited liability company (“PEMG”), EMRISE CORPORATION, a Delaware
corporation (“Parent”), and Parent’s Subsidiaries that are signatories hereto
(collectively, with Parent, the “Borrowers” and each individually, a
“Borrower”), with reference to the following facts:

 

A.                                   Borrowers, Agent and the Lenders named
therein are parties to that certain Credit Agreement, dated as of November 30,
2007, as amended by that certain Amendment Number 1 to Loan Documents, dated as
of August 20, 2008, that certain Amendment Number 2 to Loan Documents, dated as
of February 12, 2009, that certain Forbearance Agreement and Amendment Number 3
to Loan Documents, dated as of March 20, 2009 (as amended by that certain
Amendment to Forbearance Agreement and Amendment Number 3 to Loan Documents,
dated as of April 9, 2009), that certain  Amendment Number 4 to Loan Documents,
dated as of April 14, 2009, that certain Amendment Number 5 to Loan Documents,
dated as of August 14, 2009, that certain Amendment Number 6 to Loan Documents,
dated as of November 3, 2009, that certain Amendment Number 7 to Loan Documents,
dated as of November 13, 2009, that certain Amendment Number 8 to Loan
Documents, dated as of December 31, 2009, that certain Amendment Number 9 to
Loan Documents, dated as of April 13, 2010, that certain Amendment Number 10 to
Loan Documents, dated as of May 3, 2010, that certain Amendment Number 11 to
Loan Documents, dated as of May 17, 2010, that certain Amendment Number 12 to
Loan Documents, dated as of June 1, 2010, that certain Amendment Number 13 to
Loan Documents, dated as of June 17, 2010, that certain Amendment Number 14 to
Loan Documents, dated as of July 16, 2010 and that certain Amendment Number 15
to Loan Documents, dated as of July 31, 2010 (as further amended, restated,
supplemented or modified from time to time, the “Credit Agreement”).

 

NOW, THEREFORE, for good and valuable consideration, the parties agree as
follows:

 

1.                                       Defined Terms.  Capitalized terms not
otherwise defined herein shall have the same meanings as set forth in the Credit
Agreement.

 

2.                                       Representations and Warranties.

 

(a)                                  Each Borrower hereby represents and
warrants that, after giving effect to this Sixteenth Amendment, no Event of
Default or failure of condition has occurred or exists, or would exist with
notice or lapse of time or both under the Credit Agreement.

 

(b)                                 All representations and warranties of
Borrowers in this Sixteenth Amendment and the Credit Agreement are true and
correct as of the date hereof, and shall survive the execution of this Sixteenth
Amendment.

 

3.                                       Amendments.  Subject to the timely
consummation of the Stock Purchase Agreement (the “SPA”) between Emrise
Electronics Corporation and Aeroflex Incorporated dated as of June 7, 2010
(which shall, in any event, be consummated not later than August 31, 2010), and
the receipt by PEMG for the benefit of Agent of proceeds sufficient to satisfy
all amounts (which amounts are more fully set forth in the payoff letter
attached as Exhibit “B”) due under the Credit Agreement (other than an amount on
account of the Term Loans not to exceed an aggregate of One Million Dollars
($1,000,000) and fees otherwise due PEMG in the amount of Two Hundred Thirty
Seven Thousand Five Hundred Dollars ($237,500) which fees are permanently
waived), the following provisions of the Credit Agreement shall be deemed to be
amended and restated to read as follows:

 

(a)                                  The Revolver is hereby terminated and
Section 2.1 shall be deemed to be amended and restated in its entirety to read
as follows:

 

“[Intentionally Omitted].”

 

(b)                                 Section 2.2(a) shall be deemed to be amended
and restated in its entirety to read as follows:

 

“(a)                            Subject to the terms and conditions of this
Agreement, on August 31, 2010, Lenders shall be deemed to have made a term loan
(the “Amended and Restated Term Loan A”) to Borrowers in an amount not to exceed
One Million Dollars ($1,000,000).

 

1

--------------------------------------------------------------------------------


 

(c)                                  The third sentence of Section 2.2(c) hereby
is amended and restated in its entirety to read as follows:

 

“The Amended and Restated Term Loan A shall be repaid in accordance with the
terms and conditions of that certain Amended and Restated Term Loan A Note.”

 

(d)                                 Sections 2.2(d) and (e) hereby are deleted
in their entireties.

 

(e)                                  Section 2.7 shall be deemed to be amended
and restated in its entirety to read as follows:

 

“[Intentionally Omitted].”

 

(f)                                    Section 2.8 shall be deemed to be amended
and restated in its entirety to read as follows:

 

“[Intentionally Omitted].”

 

(g)                                 Section 2.11 shall be deemed to be amended
and restated in its entirety to read as follows:

 

“[Intentionally Omitted].”

 

(h)                                 A phrase is hereby added to the beginning of
Section 5.2 as follows:

 

“If requested by Agent,”

 

(i)                                     Section (c) of Schedule 5.3 shall be
deemed to be amended and restated in its entirety to read as follows:

 

“[Intentionally Omitted].”

 

(j)                                     Sections 5.4, 5.5, 5.9 and 5.15 shall be
deemed to be amended and restated in their entirety to read as follows:

 

“[Intentionally Omitted].”

 

(k)                                  A phrase is hereby added to the end of the
introductory paragraph of Section 6 as follows:

 

“such consent not to be unreasonably withheld”

 

(l)                                     Section 6.1(c) shall be deemed to be
amended and restated in its entirety to read as follows:

 

“(c)                            Purchase Money Indebtedness and Indebtedness for
working capital facilities,”

 

(m)                               Section 6.1(e) shall be deemed to be amended
and restated in its entirety to read as follows:

 

“(e)                            other unsecured Indebtedness in an aggregate
principal amount at any time outstanding not to exceed One Million Five Hundred
Thousand Dollars ($1,500,000),”

 

(n)                                 A new sentence is hereby added to the end of
Section 6.2 as follows:

 

“Borrower may incur Liens to secure working capital facilities permitted under
Section 6.1(c) and Agent hereby agrees to subordinate its security interest to
such Liens on terms and conditions reasonably acceptable to Agent.”

 

(o)                                 Section 6.16(d) is hereby deleted in its
entirety.

 

(p)                                 Section 6.21 is hereby deleted in its
entirety.

 

2

--------------------------------------------------------------------------------


 

(q)                                 All of Agent’s and Lenders’ security
interests in the assets of Advanced Control Components, Inc. (“ACC”) and Custom
Components, Inc. (“CCI”), including without limitation, any pledge of stock in
either ACC or CCI are automatically terminated and released, Agent will promptly
deliver to Borrowers the original stock certificates of ACC and CCI and
Borrowers are authorized to file of record UCC amendment statements terminating
any financing statements naming ACC or CCI as debtor in favor of Agent or any
Lender and Agent shall, at Borrowers’ expense, execute any other lien
termination documents as Borrowers may reasonably request to effectuate this
provision.

 

(r)                                    Agent and Lenders hereby agree that as
soon as is practical after execution hereof, Agent and Lenders will take all
necessary steps to terminate any Lockbox Agreements (or related agreements)
entered into by Agent, Lender, any Borrower and East West Bank.  After the date
hereof and prior to termination of such Lockbox Agreements (or related
agreements), Agent shall turn over to Borrowers all items collected into the
lockbox, on a daily basis.

 

(s)                                  Agent consents to the consummation of the
transactions contemplated under that certain Master Agreement dated June 7, 2010
among Parent, Borrowers, certain Subsidiaries of Borrower, Charles S. Brand,
Thomas P. Couse, Joanne Couse and Michael Gaffney

 

(t)                                    Agent shall execute and deliver Deeds of
Priority in favor of Lloyds TSB Commercial Finance Limited with respect to
(i) XCEL Power Systems, Ltd and (ii) Pascall Electronics Limited in form and
substance reasonably acceptable to Agent.

 

(u)                                 The Term Loan A Note shall be replaced in
its entirety with the Amended and Restated Term Loan A Note

 

(v)                                 The defined term “Term Loan A” in the Credit
Agreement shall mean and refer to the “Amended and Restated Term Loan A.”

 

4.                                       Default.  In addition to all other
Events of Default under the Credit Agreement, the following shall constitute
Events of Default under this Sixteenth Amendment and the Credit Agreement:
(i) Borrowers’ failure to pay any amount when due under this Sixteenth Amendment
or to perform any covenant or other agreement contained in this Sixteenth
Amendment, or any other document entered into pursuant hereto, including but not
limited to the Amended and Restated Term Loan A Note, and/or (ii) the
termination of the SPA.

 

5.                                       Conditions Precedent.  The
effectiveness of this Sixteenth Amendment is subject to Agent’s receipt of all
of the following:

 

(a)                                  this Sixteenth Amendment and such other
agreements and instruments reasonably requested by Agent pursuant hereto
(including such documents as are necessary to create and perfect Agent’s
interest in the Collateral, and including but not limited to the Amended and
Restated Term Loan A Note, substantially in the form attached hereto as Annex
Q), each duly executed by each Borrower;

 

(b)                                 payment by Borrowers to PEMG of an amendment
fee in the amount of Twenty Thousand Dollars ($20,000), which shall be
nonrefundable as of the date hereof and due and payable upon receipt of the
“Closing Payment” under and as defined in the SPA;

 

(c)                                  payment by Borrowers of all legal fees and
expenses incurred through (which shall be due and payable on, and nonrefundable
as of) the date of this Sixteenth Amendment (which shall be remitted via wire
transfer according to the instructions set forth on Exhibit A hereto); and

 

(d)                                 such other documents and completion of such
other matters as Agent may reasonably deem necessary or appropriate.

 

6.                                       Conditions Subsequent.  Parent shall
deliver to Agent, the following items by the respective dates following
consummation of the SPA, each in form and content reasonably acceptable to
Agent:

 

(a)                                  A detailed post-closing outline of sources
and uses of the purchase price, within 2 calendar days thereof; and

 

3

--------------------------------------------------------------------------------


 

(b)                                 Borrower’s go-forward, pro forma financials.

 

7.                                       Release.

 

(a)                                  Each Borrower acknowledges that neither
Agent, any Lender nor PEMG (the “Released Parties”) would enter into this
Sixteenth Amendment without Borrowers’ assurance hereunder.  Except for the
obligations arising hereafter under this Sixteenth Amendment, each Borrower
hereby absolutely discharges and releases the Released Parties, any person or
entity that has obtained any interest from any of them under the Credit
Agreement or otherwise and each of the Released Parties’ and such entities’
former and present partners, stockholders, officers, directors, employees,
successors, assignees, agents and attorneys from any known or unknown claims
which any Borrower now has against any of them of any nature, including any
claims that any Borrower, its successors, counsel, and advisors may in the
future discover they would have now had if they had known facts not now known to
them, whether founded in contract, in tort or pursuant to any other theory of
liability, including but not limited to any claims arising out of or related to
the Credit Agreement or the transactions contemplated thereby.

 

(b)                                 Each Borrower waives the provisions of
California Civil Code Section 1542, which states:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

(c)                                  The provisions, waivers and releases set
forth in this section are binding upon each Borrower and each Borrower’s
shareholders, agents, employees, assigns and successors in interest.  The
provisions, waivers and releases of this section shall inure to the benefit of
the Released Parties and their respective agents, employees, officers,
directors, assigns and successors in interest.

 

(d)                                 Each Borrower warrants and represents that
such Borrower is the sole and lawful owner of all right, title and interest in
and to all of the claims released hereby and no Borrower has heretofore assigned
or transferred or purported to assign or transfer to any person any such claim
or any portion thereof.  Each Borrower shall indemnify and hold harmless Agent,
each Lender and PEMG from and against any claim, demand, damage, debt, liability
(including payment of attorneys’ fees and costs actually incurred whether or not
litigation is commenced) based on or arising out of any such assignment or
transfer.

 

(e)                                  The provisions of this section shall
survive payment in full of the Obligations, full performance of all the terms of
this Sixteenth Amendment and the Credit Agreement, and/or Agent’s, any Lender’s
or PEMG’s actions to exercise any remedy available under the Credit Agreement or
otherwise.

 

8.                                       Consultation of Counsel.  Each Borrower
acknowledges that such Borrower has had the opportunity to be represented by
legal counsel of its own choice throughout all of the negotiations that preceded
the execution of this Sixteenth Amendment.  Each Borrower has executed this
Sixteenth Amendment after reviewing and understanding each provision of this
Sixteenth Amendment and without reliance upon any promise or representation of
any person or persons acting for or on behalf of Agent.  Each Borrower further
acknowledges that such Borrower and its counsel have had adequate opportunity to
make whatever investigation or inquiry they may deem necessary or desirable in
connection with the subject matter of this Sixteenth Amendment prior to the
execution hereof and the delivery and acceptance of the consideration described
herein.

 

9.                                       Miscellaneous.

 

(a)                                  Successors and Assigns.  This Sixteenth
Amendment shall be binding upon and shall inure to the benefit of Borrower and
Agent and their respective successors and assigns; provided, however, that the
foregoing shall not authorize any assignment by Borrower of its rights or duties
hereunder.

 

(b)                                 Integration.  This Sixteenth Amendment and
any documents executed in connection herewith or pursuant hereto contain the
entire Sixteenth Amendment between the parties with respect to the subject
matter hereof and supersede all prior agreements, understandings, offers and
negotiations, oral or written, with respect thereto and no extrinsic evidence
whatsoever may be introduced in any judicial or arbitration proceeding, if any,
involving this Sixteenth Amendment; except that any financing statements or
other agreements or instruments filed by Agent with respect to Borrower shall
remain in full force and effect.

 

4

--------------------------------------------------------------------------------


 

(c)                                  Course of Dealing; Waivers.  No course of
dealing on the part of Agent or its officers, nor any failure or delay in the
exercise of any right by Agent, shall operate as a waiver thereof, and any
single or partial exercise of any such right shall not preclude any later
exercise of any such right.  Agent’s failure at any time to require strict
performance by Borrower of any provision shall not affect any right of Agent
thereafter to demand strict compliance and performance.  Any suspension or
waiver of a right must be in writing signed by an officer of Agent.

 

(d)                                 Time is of the Essence.  Time is of the
essence as to each and every term and provision of this Sixteenth Amendment and
the other Credit Agreement.

 

(e)                                  Legal Effect.  The Credit Agreement remains
in full force and effect.  If any provision of this Sixteenth Amendment
conflicts with applicable law, such provision shall be deemed severed from this
Sixteenth Amendment, and the balance of this Sixteenth Amendment shall remain in
full force and effect.

 

(f)                                    Choice of Law and Venue; Jury Trial
Waiver; Judicial Reference; Service of Process.  Section 12 of the Credit
Agreement hereby is incorporated herein by this reference as though fully set
forth.

 

(g)                                 Upon the effectiveness of this Sixteenth
Amendment, each reference in the Credit Agreement to “this Sixteenth Amendment,”
“hereunder,” “herein,” “hereof” or words of like import referring to the Credit
Agreement shall mean and refer to the Credit Agreement as amended by this
Sixteenth Amendment.

 

(h)                                 Upon the effectiveness of this Sixteenth
Amendment, each reference in the Loan Documents to the “Credit Agreement”
“thereunder,” “therein,” “thereof or words of like import referring to the
Credit Agreement shall mean and refer to the Credit Agreement as amended by this
Sixteenth Amendment.

 

(i)                                     Assignment and Indemnity.  Borrower
consents to Agent’s assignment, in accordance with Section 13 of the Credit
Agreement, of all or any part of Agent’s rights under this Sixteenth Amendment
and the Credit Agreement.

 

10.                                 Entire Amendment; Effect of Sixteenth
Amendment.  This Sixteenth Amendment, and the terms and provisions hereof,
constitutes the entire Sixteenth Amendment among the parties pertaining to the
subject matter hereof and supersedes any and all prior or contemporaneous
amendments relating to the subject matter hereof. Except as expressly set forth
in this Sixteenth Amendment, the Credit Agreement and other Loan Documents shall
remain unchanged and in full force and effect. To the extent any terms or
provisions of this Sixteenth Amendment conflict with those of the Credit
Agreement or other Loan Documents, the terms and provisions of this Sixteenth
Amendment shall control. This Sixteenth Amendment is a Loan Document.

 

11.                                 Counterparts; Electronic Transmission. This
Sixteenth Amendment may be executed in any number of counterparts, all of which
taken together shall constitute one and the same instrument and any of the
parties hereto may execute this Sixteenth Amendment by signing any such
counterpart. Delivery of an executed counterpart of this Sixteenth Amendment by
electronic mail shall be equally as effective as delivery of an original
executed counterpart of this Sixteenth Amendment. Any party delivering an
executed counterpart of this Sixteenth Amendment by electronic mail also shall
deliver an original executed counterpart of this Sixteenth Amendment, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Sixteenth Amendment.

 

[Balance of Page Intentionally Left Blank]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this AMENDMENT NUMBER 16 TO LOAN
DOCUMENTS to be executed and delivered on the date first written above.

 

EMRISE CORPORATION

 

EMRISE ELECTRONICS CORPORATION

 

 

 

 

 

 

By:

/s/ Carmine Oliva

 

By:

/s/ Carmine Oliva

Name: Carmine Oliva

 

Name: Carmine Oliva

Title:   Chief Executive Officer

 

Title:   President

 

 

 

 

 

 

CXR LARUS CORPORATION

 

ADVANCED CONTROL COMPONENTS, INC.

 

 

 

 

 

 

By:

/s/ Carmine Oliva

 

By:

/s/ Carmine Oliva

Name: Carmine Oliva

 

Name: Carmine Oliva

Title:   President

 

Title:   President

 

 

 

 

 

 

CUSTOM COMPONENTS, INC.

 

GVEC RESOURCE IV INC.,

 

 

as Agent and a Lender

 

 

 

By:

/s/ Carmine Oliva

 

By: PRIVATE EQUITY MANAGEMENT

 

 

GROUP LLC, its Court-Appointed Receiver

Name: Carmine Oliva

 

 

Title:   President

 

By:

/s/ Jim LeSieur

 

 

Name: Jim LeSieur

 

 

Title:   Chief Operating Officer

PRIVATE EQUITY MANAGEMENT GROUP LLC

 

 

 

 

 

 

 

 

By:

/s/ Jim LeSieur

 

 

Name: Jim LeSieur

 

 

Title:   Chief Operating Officer

 

 

 

[Signature Page to Amendment Number 16 to Loan Documents]

 

--------------------------------------------------------------------------------


 

ANNEX Q
(Amended and Restated Term Loan A Note)

 

[hard copy to be attached]

 

--------------------------------------------------------------------------------